                       No. 6:20-cv-00591

                         Walter Link,
                           Petitioner,
                               v.
                    Sheriff, Smith County,
                          Respondent.


                           ORDER

    This habeas corpus action was referred to United States
Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b).
Doc. 2. On April 21, 2021, Judge Love issued a report constru-
ing a letter sent by petitioner to the court as a notice of volun-
tary dismissal. Doc. 5. Accordingly, the report recommended
that the petition be dismissed without prejudice. Id. No objec-
tions were filed.
    When no party objects to the magistrate judge’s report and
recommendation, the court reviews it only for clear error. See
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996). Having reviewed the magistrate judge’s report,
and being satisfied that it contains no clear error, the court ac-
cepts its findings and recommendation. The petition is dis-
missed without prejudice as required by Rule 41(a)(1)(A)(i).
Any pending motions are denied as moot. The clerk of court
is directed to close this case.
                          So ordered by the court on June 8, 2021.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
